DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-4, 7-9, 11-12, 15-17, 19, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5-6, 10, 13-14, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keum et al. (US 2021/0297518), hereinafter referred to as Keum.

Regarding claim 10, Keum teaches a first electronic device (FIG. 3: listener terminal A 320) comprising: 
a speaker (¶[0065]: the listener terminal A 320 includes a speaker 420); 
a processor (¶[0065]: the listener terminal A 320 includes a processor 410); and 
memory (¶[0065]: the listener terminal A 320 includes a memory 440) having stored therein instructions which when executed by the processor (¶[0065]-[0066]: the memory 440 has stored instructions executed by the processor 410) causes the first electronic device (FIG. 3: listener terminal A 320) to 
use an audio signal (¶[0058]: the voice 341 of the first user of the speaker terminal 310) to drive the speaker (¶[0058]: the voice 341 of the first user is output through the speaker 323 (equivalent to speaker 420)), 
determine that the first electronic device (FIG. 3: listener terminal A 320) is within a physically audible range of a second electronic device (¶[0061], [0104]-[0105]: the processor 410 may determine when the listener terminal A 320 is close in distance to the speaker terminal 310), and 
in response to determining that the first electronic device (FIG. 3: listener terminal A 320) is within the physically audible range (¶[0061], [0104]-[0105]: the processor 410 determining that the listener terminal A 320 is close in distance to the speaker terminal 320), attenuate the audio signal (¶[0058]-[0061], [0104]-[0110]: if the listener terminal A 320 is determined to be close in distance to the speaker terminal 310, the processor 410 may reduce the output power of the speaker 420 or configure the speaker 420 to enter a mute state).

Regarding claim 13, Keum teaches the first electronic device of claim 10. 
Keum further teaches wherein the memory (FIG. 4: memory 440) has further instructions (¶[0065]-[0066]: the instructions executed by the processor 410) to determine that the first electronic device (FIG. 3: listener terminal A 320) is moving away from the second electronic device (¶[0058]-[0060], [0096]-[0098]: the processor 410 may determine that the listener terminal A 320 is no longer close in distance to the speaker terminal 310 by determining that a howling generation condition is no longer present), wherein attenuation of the audio signal (¶[0058]-[0061], [0104]-[0110]: reduction in output power or muting speaker 420) decreases as the first electronic device (FIG. 3: listener terminal A 320) moves away from the second electronic device (¶[0058]-[0060], [0096]-[0098]: when a howling generation condition is no longer maintained (i.e., the listener terminal A 320 is no longer close is distance to the speaker terminal 310), “[t]he processor 410 may release the mute state of the speaker or reconfigure the output power of the speaker as a default setting value or output power before the output power is reduced”).

Regarding claim 14, Keum teaches the first electronic device of claim 13. 
Keum further teaches wherein a user (¶[0058]-[0060]: the user of the listener terminal A 320) is holding or wearing the first electronic device (¶[0058]-[0060], [0152]: the user holds the listener terminal A 320 which may be a portable communication device), wherein the memory (FIG. 4: memory 440) has further instructions to 
determine that the user (¶[0058]-[0060]: the user of the listener terminal A 320) has moved out of the physically audible range of the second electronic device (¶[0058]-[0060], [0096]-[0098]: the processor 410 may determine that the listener terminal A 320 is no longer close in distance to the speaker terminal 310 (thereby also determining that the user of the listener terminal A 320 is no longer close to the speaker terminal 310 since the user is holding the listener terminal A 320) by determining that a howling generation condition is no longer present); and 
in response, cease to attenuate the audio signal (¶[0058]-[0060], [0096]-[0098]: when a howling generation condition is no longer maintained (i.e., the listener terminal A 320 is no longer close is distance to the speaker terminal 310), “[t]he processor 410 may release the mute state of the speaker or reconfigure the output power of the speaker as a default setting value or output power before the output power is reduced”).

Claims 2, 5-6, 18, and 20-21 are rejected for similar reasons as claims 10 and 13-14 since the first electronic device taught by Keum performs the instructions (method steps) stored on a non-transitory computer readable medium (i.e., memory 440) executed by a processor (i.e., processor 410).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oishi Ryosuke (JP 6601030) teaches adjusting playback based on the distance between users in an online conference system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/            Examiner, Art Unit 2653